Citation Nr: 1335876	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  10-04 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for status post herniated nucleus pulpous L2-3 (hereinafter 'lumbar spine disability') and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A June 1970 rating decision denied service connection for a sacroiliac sprain.  The Veteran did not file an appeal and the June 1970 rating decision became final.  In August 2007 the Veteran filed a petition to reopen his claim.  The July 2008 rating decision reopened the Veteran's previously denied claim.  Regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim, because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim de novo.  See Barnette v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995).

The Veteran requested and was scheduled for a Board hearing in March 2012 but failed to report for that hearing and provided no explanation for not appearing at the hearing.  The Board will therefore proceed with his appeal as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.704(d). 

This case was previously brought before the Board in October 2012 at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal.  The case is once again before the Board.

The reopened issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a lumbar spine disability was denied in a June 1970 rating decision; the Veteran did not perfect an appeal.

2.  Evidence associated with the claims file since June 1970 is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a lumbar spine disability.


CONCLUSION OF LAW

Evidence received since the June 1970 rating decision that denied service connection for a lumbar spine disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is reopening the issue of entitlement to service connection for a lumbar spine disability, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).





New and Material Evidence

Previously denied claims may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2013).  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decisionmakers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is 'low.'  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran sought service connection for a lumbar spine disability which was denied in a June 1970 rating decision; the Veteran was notified of the denial in that same month.  The Veteran did not complete an appeal for this decision and the June 1970 rating decision is final.  38 U.S.C.A. §§ 7103, 7266.  The Veteran filed his petition to reopen his claim in August 2007.

At the time of the June 1970 denial, the evidence of record included VA treatment records and service treatment records.  The RO denied the claim due to a lack of a nexus between an in-service injury or disease and the Veteran's claimed disorder.  

The evidence received since the June 1970 rating decision includes private treatment records, VA examination reports, and the Veteran's statements.  Notably, the Veteran has provided statements indicating a continuity of symptomatology for his lumbar spine pain.  See e.g., January 2010 statement.  The Veteran has also been diagnosed with degenerative changes and osteophyte formation of the lumbar spine.  See e.g., March 1987 treatment record.  This evidence is new, as it was not previously of record at the time of the June 1970 rating decision.  It is also material and presumed credible for the limited purpose of determining whether the claim should be reopened, because it tends to substantiate the Veteran's claim that he has a lumbar spine disability that is related to service.  Therefore, the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disability is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran asserts that his lumbar spine disability began in service after he was thrown backward during an explosion.  A December 1969 treatment record notes his complaints of back pain.  The Veteran has not been afforded a VA examination to determine the nature and etiology of a lumbar spine disability.  On remand an examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current lumbar spine disability.  The entire claims file (i.e. any medical records contained in Virtual VA, CAPRI, and AMIE), to include this REMAND, must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

After reviewing the record, in addition to the other information provided in the examination report, the examiner should opine whether it is at least as likely as not that the Veteran's lumbar spine disability is related to service.

The examiner should consider the December 1969 service treatment record noting complaints of back pain, a May 1970 record noting continued back pain, and current diagnoses of degenerative changes and osteophyte formation of the lumbar spine.

The examiner should provide a complete explanation for any opinion provided.  A detailed explanation must be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

2.  After the above has been completed, the AOJ must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  


3.  After undertaking any additional development deemed necessary, readjudicate the remaining issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


